Citation Nr: 1613293	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective January 1, 2005, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran notified the RO of her divorce on February [redacted], 2005.

2.  After receiving notice of the Veteran's divorce, the RO did not terminate the additional benefits that the Veteran was receiving for a dependent spouse; the Veteran continued to accept those payments. 

3.  In January 2010, the RO retroactively terminated the Veteran's benefits for a dependent spouse, effective January 1, 2005.


CONCLUSION OF LAW

The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, effective January 1, 2005, was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id. It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, there is no additional evidence to be obtained.

When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  As such, no further action is required pursuant to the VCAA. 


Creation of the Debt

In April 1998, the Veteran was granted service connection for several disabilities. Thereafter, she reported her marriage to S.S. and the RO awarded her additional disability compensation benefits for a dependent spouse.  In a letter dated July 30, 2001, the RO notified that Veteran that:

We included additional benefits for your spouse and children.  You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid.  If this change in your award decreases your payments for a prior period we may establish an overpayment in your award.  If our adjustment results in an overpayment of the benefits we paid you we will notify you shortly of the exact amount of the overpayment.  Also we will give you information about repayment.

Thereafter, the evidence reflects that the RO received notification regarding the Veteran's divorce from S.S. on February [redacted], 2005 when she requested a name change.  She also sent her court documents finalizing the divorce to the RO with her request, which reflected that the divorce was finalized in December 2004.  Four years later, in August 2009, the RO sent a letter requesting verification of her dependency entitlement for spouse and/or children.  The Veteran responded promptly in October 2009, with a duplicate copy of the divorce decree and the letter she submitted to the RO in February of 2005.  In January 2010, the RO sent a letter to the Veteran explaining that her compensation benefits would be reduced effective January 1, 2005, the first of the month following the date of her divorce from S.S.  As a result, an overpayment of compensation benefits in the amount of $5016.00 was created.  

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated above 30 percent for her service-connected disabilities. An effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term 'award or increased award' means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income.  38 U.S.C.A. § 5111(a), (d). 

The Veteran's entitlement for her dependent spouse ended with her divorce.
She asserts that she did inform VA of her divorce from S.S. in a timely manner and that VA was at fault for the creation of the debt.  Her representative asserts that there was sole administrative error because VA knew of the divorce, but did not terminate the additional benefits that the was paid for husband.

Here, the retroactive removal of S.S. as a dependent created a debt.  If the debt were the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.500(b).  

In this case, the Veteran notified the RO of her divorce from S.S. in February 2005.  Thus, it was error for VA not to remove S.S. from the Veteran's award.  However, the Veteran then continued to be paid for S.S. and to accept that additional award until August 2009 when the RO sent her a letter requesting verification of her dependency entitlement for her spouse.  Thus, the Board finds that there was not sole administrative error in this case as the Veteran continued to accept the payments after her divorce when she was aware that she was not entitled to those 

payments.  As the Board finds that there was no sole administrative error, the retroactive termination of the additional dependency allowance that the Veteran was receiving for S.S. as her dependent husband was proper.  


ORDER
 
The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective January 1, 2005, was proper, and the appeal is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


